DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/23/2019.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 15, 17 and 19 is/are independent claim(s).
Claim(s) 1-3, and 15-20 is/are rejected.
Claim(s) 4-14 is/are objected to.
This action has been made NON-FINAL.

Claim Objections
Claims 1, 15, 17 and 19 are objected to because of the following informalities:  the acronyms “LLR”, “ACK” and “NACK” are not defined in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 17, the claim contains the statement “…flipping said HARQ LLRs based on said hard ACK/NACK decision to output flipped HARQ samples… and using said processed HARQ samples to determine if the physical channel uplink signal comprises DTX"; however, the statement is unclear and vague. Does the “said processed HARQ samples” refer to the aforementioned “flipped HARQ samples”? If so, Examiner recommends to amend the claim to clarify it. 
Claim 19 is rejected for the similar reasons as set forth in claim 17.
Claims 18 and 20 depend on claims 17 and 19 respectively, therefore they are rejected for the same reason above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US_20110300849_A1_Chan.
Regarding claim 1, Chan discloses a method for determining a Hybrid Automatic Repeat Request (HARQ) transmission signal; the method comprising the steps of: receiving soft bits from a wireless communication physical channel uplink signal, said received soft bits comprising or being deemed to comprise HARQ LLRs (Chan paragraph 16, “…power estimate of the received soft bits is made and used to establish a threshold value for determining the presence of an ACK-NACK signal…”. The base station receive soft bits from UE over PUSCH. And paragraphs 27 and 33, “…where q(i) is the i-th ACK/NACK soft bits. A larger magnitude of z indicates a higher likelihood that ACK/NACK information has been sent, rather than DTX.”); soft decoding said HARQ LLRs to output a hard ACK/NACK decision (Chan paragraphs 29-33); processing said HARQ LLRs based on said hard ACK/NACK decision such that the processed HARQ LLRs map to a same constellation point or points if the physical channel uplink signal contains an ACK or NACK transmission signal (Chan figure 2 elements 272, 274, 300, figure 3, and paragraphs 23, 46-47); and using said processed HARQ LLRs to determine if the physical channel uplink signal contains an ACK or NACK transmission signal or to determine if the physical channel uplink signal comprises discontinuous transmission (DTX) (Chan paragraph 48, “…If the absolute value of z is greater than the threshold value T, the transmission is determined to be an ACK/NACK transmission and the decoded ACK/NACK bits [o.sub.i] will be passed to higher layer. If the absolute value of z is less that the threshold value T, then the transmission is determined to be a DTX transmission”). 

Regarding claim 2, Chan discloses the method of claim 1, further comprising the step of determining a decision variable from said processed HARQ LLRs and determining if the physical channel uplink signal contains an ACK or NACK transmission signal or determining if the physical channel uplink signal comprises DTX by comparing said decision variable with a selected, calculated or predetermined threshold based on a false alarm rate (FAR) (Chan paragraph 48, “…If the absolute value of z is greater than the threshold value T, the transmission is determined to be an ACK/NACK transmission and the decoded ACK/NACK bits [o.sub.i] will be passed to higher layer. If the absolute value of z is less that the threshold value T, then the transmission is determined to be a DTX transmission”, and paragraphs 9, 11, false alarm rate).

Regarding claim 3, Chan discloses the method of claim 2, further comprising the step of using a power estimate of received random data bits that do not include a reference signal to establish, without involving an estimate of noise in the received random data bits, a value for the FAR based threshold, wherein the received random data bits are received from the physical channel uplink signal and the power estimate is computed according to soft bits corresponding to the received random data bits (Chan paragraphs 37-40, and 45). 

Regarding claim 15, Chan discloses the limitations as set forth in claim 1, and Chan further discloses a receiver for a wireless communication system configured to determine a Hybrid Automatic Repeat Request (HARQ) transmission signal (Chan figures 2-4, and paragraphs 24 and 50, base station/eNobe-B 200). 

 Regarding claim 16, Chan discloses the receiver of claim 15, wherein the receiver comprises an eNodeB (Chan figure 4, Base station/eNodeB 200, and paragraph 50). 

Allowable Subject Matter
Claims 4-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471